        Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 1 of 33




                                                                                 EXHIBIT 1
                                                       [SKAT logo]            LUNDGRENS


                                                                                    Special Control 3
    The Goldstein Law Group PC 401 (k) Profit Sharing Plan
    C/O Scott Goldstein                                                             Kratbjerg 236
                                                                                    3480 Fredensborg
    615 Hawerstraw Road                                                             Denmark
    Suffern                                                                         www.skat.dk
    NY 10901                                                                        Date: 4 May 2018
    USA
                                                                                    Captia ID XX-XXXXXXX

                                                                                    TIN: XX-XXXXXXX




Decision - Revocation of former decisions on dividend tax
refunds
SKAT has previously made decisions on dividend tax refunds to The Goldstein Law Group PC
401(k) Profit Sharing Plan ("GOLDSTEIN") based on claims submitted by GOLDSTEIN's agent
GOAL TaxBack Limited ("GOAL") 1 •

SKAT hereby revokes the previous decisions on dividend tax refunds ofDKK 9,521,280 in total
as GOLDSTEIN was not entitled to such refunds.

The revocation concerns the following refund claims:

                         Date                 Amount refunded
    Claim submitted      26 March 2014         1,306,800 DKK
    Claim submitted      4 April 2014          3,510,000 DKK
    Claim submitted      6 May 2014              290,250 DKK
    Claim submitted      10 December 2014        708,750 DKK
    Claim submitted      4 March 2015            451,980 DKK
    Claims submitted     26 March 2015         3,253,500 DKK
    Total                                      9,521,280 DKK

In SKA T's opinion, GOLDSTEIN does not and never did own the shares listed in the claims
submitted, and the dividends concerning the shares listed in the claims submitted were not
received by GOLDSTEIN.

Moreover, in SKA T's opinion, GOLDSTEIN did not have sufficient capital to make the
investments in Danish shares which underlie the above-mentioned dividend tax refund claims.

According to the tax vouchers submitted, GOLDSTEIN allegedly invested a substantial amount
in shares in Danish companies and received dividends on those shares. The information available
in the case does not support such substantial investments.

1
    Appendices123-11-1to123-17-6

                                                                                         Pagel/16
      Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 2 of 33




Weight has been given by SKAT to:
   • GOLDSTEIN having submitted Form 5500 SF (Short Form) in the USA, according to
      which its assets/funds and number of participants at end 2012, 2013, 2014 and 2015
      amounted to:


         :ea:leuaak ·. y;
        ;>v¢~r.:· .<. . .   ... .
                                    .c"(;J'$])~f~.:~9ffF'o~lll 1 ·./l'.)~:~~c~~~~~
                                    . .    • 5500 SF . .     . ·• rater af ve~fi; encl . I•
                                                               1 ••·
                                                                                          1
                                                                                           •••··•   ~~>    ····N111:nher;or
                                                                                              calculated 'parti~iP'ants .
         2012 3                         1,810,676                       5,6591                10,246,797          7
         2013 4                         1,707,383                       5.4127                 9,241,552          4
         20145                          1,506,646                       6.1214                 9,222,783          4
         2015 6                         1,024,610                        6.83                  6,998,086          4

Thus, based on the information that has now become available, SKAT is of the opinion that
GOLDSTEIN did not have the financial means to own shares on the scale set out in its dividend
tax refund claims. By way of example, this can be seen from:
    • GOLDSTEIN's indication on 18 - 20 March 2014 that it was the owner of shares in
        Danske Bank A/Sand Novo Nordisk A/SB worth a total ofDKK 783,000,0007 •

Thus, GOLDSTEIN does not satisfy the conditions for a refund of dividend taxes withheld on
Danish shares, see article 10 of the DK-US double taxation convention.

SKAT thus refunded the dividend tax to GOLDSTEIN on a false basis and, accordingly SKAT
revokes the previous decisions on dividend tax refunds.

SKA T's decision is in accordance with the proposed decision previously sent to GOLDSTEIN, as
GOLDSTEIN has failed to substantiate its claims in the notice of objection of 23 April 2018.

On behalf of SKAT, the Legal Adviser to the Danish Government will issue proceedings against
GOLDSTEIN to recover losses and damages.

Please also note that in SKA T's opinion, the amounts paid to GOLDSTEIN form part of a large
group of international cases which have been reported by SKAT to the State Prosecutor for Serious
Economic and International Crime as suspected fraud against the Danish State. SKAT has reported
the group of cases as falling within the scope of section 279 of the Danish Criminal Code as
unjustified dividend tax refund claims where the claimant pension fund does not and never did
own the shares listed in the claims submitted and where the dividends concerning the shares listed
in the claims submitted were not received by the claimant pension fund.

For more details, reference is made to the below statement of facts and the documents forwarded
together with SKA T's proposed decision of 23 March 2018.

2
  According to www.nationalbanken.dk
3
  Appendices 123-8-4 to 123-8-6
4 Appendices 123-9-4 to 123-9-5 (figures from beginning of2014)
5
  Appendices 123-9-4 to 123-9-6
6
  Appendices 123-9-7 to 123-9-9
7
  Section 1.3, bundle no. 21814

                                                                                                                      Page 2116
           Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 3 of 33




Statement of facts and reasoning


Contents

1.     Facts ......................................................................................................................................... 4
     1.1      Description of case ........................................................................................................... 4
     1.2      Dividend tax refunded ...................................................................................................... 5
     1.3      Calculation of investments ............................................................................................... 5
     1.4      R~gistration        of Danish shares ........................................................................................... 6
     1.5      Information from the IRS in the USA .............................................................................. 6
2.     Legal rules ............................................................................................................................... 7
     2.1      Consolidation acts ............................................................................................................ 7
     2.2      Double taxation convention ............................................................................................. 7
3.     SKA T's comments ................................................................................................................... 8
     3.1      Statutory/legal basis ......................................................................................................... 8
     3.2      Ownership of shares and receipt of dividends ................................................................. 8
       3.2.1         Securities account ..................................................................................................... 8
       3.2.2         Capital available for the pension fund's investments ................................................ 8
       3.2.3         Dividends and dividend tax withheld ....................................................................... 9
     3.3      Revocation of previous decisions ................................................................................... 10
4.     SKA T's proposed decision .................................................................................................... 11
5.     The pension fund's comments on SKAT's proposed decision ............................................... 12
6.     SKAT's final decision ............................................................................................................ 14
How to appeal ............................................................................................................................... 15
Statutory rules and regulations ...................................................................................................... 16




                                                                                                                                            Page3/16
       Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 4 of 33




    1. Facts
1.1    Description of case

GOLDSTEIN is a registered pension fund in the USA and was established on 1January1999 8 •

On behalf of GOLDSTEIN, GOAL submitted claims to SKAT in the period 26 March 2014 to
26 March 2014 for a refund of dividend taxes on Danish shares for a total ofDKK 9,521,280.

On that basis, SKAT paid out divided tax refunds to GOLDSTEIN via GOAL's bank account
34015159, Goal TaxBack Ltd, NatWest Bank, High Street Branch Croydon.

In connection with a control of previous dividend tax refunds, SKAT obtained information via
Competent Authority from the US tax authorities, the Department of the Treasury, Internal
Revenue Service (the "IRS"). According to the information obtained:
    • GOLDSTEIN was established as a pension fund with effect from 1 January 19999 •
    • The pension fund has more than one participant.
    • The annual contribution to the pension fund is limited to between USD 12,500 and
       53,000 10 per participant, depending on the contributor's age.
    • GOLDSTEIN has submitted Form 5500 SF, according to which its assets/funds at the end
       of the periods and number of participants 2012, 2013, 2014 and 2015 amounted to:


      •@ai~lld~v.J •.·
      :•'7e~t:   •t '    :   1
                                 :
                                     • .' .·;. . .l' Io;r1s
                                     •. •.
                                             i '•E•
                                                  '..W
                                                     ..
                                                     .



                                                        ..
                                                        :·.  m··'°·;· ;.5.~·.5•.~ o:·;t· ·s~.n·
                                                                  '· ..   ..o'c. •. •.
                                                                     ·. . • •· :._, .. ·. . ·. .                                     .
                                                                                                                                        •a(et~I· · .c••..·.·e•'~a ·.rn.•.•·egn·.~.d•· ·•••.
                                                                                       ..•. .·· .· .· : . .••. r•·•.•.a]}t•.K·e'1;K1•.•..·
                                                                                                                                                I :J             . .            ..     11     1·......
                                                                                                                                                                                                            Dl{K
                                                                                                                                                                                                         cai~ii.fate(f   ·.•. parfJCll)a'JlfS.
                                                                                                                                                                                                                              Num.·.·. ·b.e.f: of.. .
                                                                                                                                                                                                                           I···

             12
       2012                                   1,810,676                                                                               5.6591                                                             10,246,797                    7
       2013 13                                1,707,383                                                                               5.4127                                                             9,241,552                     4
       2014 14                                1,506,646                                                                               6.1214                                                             9,222,783                     4
       2015 15                                1,024,610                                                                                6.83                                                              6,998,086                     4




8
   Appendix 123-7-2
9
   Appendix 123-7-2
10
   Appendices 123-10-1 to 123-10-3
11
   According to www.nationalbanken.dk
12 Appendices 123-8-4 to 123-8-6
13
   Appendices 123-9-4 to 123-9-5
14
   Appendices 123-9-4 to 123-9-6
15
   Appendices 123-9-7 to 123-9-9

                                                                                                                                                                                                                                           Page4/16
         Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 5 of 33




1.2 Dividend tax refunded
With reference to the DK-US double taxation convention, GOAL submitted claims on behalf of
GOLDSTEIN and received dividend tax refunds in respect of the following shares:

   SKAT        Date of claim              Share              Quantity       Ex date      Total dividend,    Tax refund,
 bundle no.                                                                                   DKK              DKK
     19414      26 Mar 2014      TDCA/S                      2,200,000     07 Mar 2014         4,840,000      1,306,800
    21814       04 Aor 2014      Danske Bank A/S             2,000,000     19 Mar 2014         4,000,000      1,080,000
    21814       04 Aor 2014      Novo Nordisk A/S B          2,000,000     21 Mar2014          9,000,000      2,430,000
    37214       06May2014        Dampskibsselskabet            215,000     24 Apr 2014         1,075,000        290,250
                                 NordenA/S
      109214    10 Dec 2014      Colop last A/S - B            350,000     05 Dec2014          2,625,000          708,750
       21315    04 Mar 2015      Novozymes A/S B               558,000     26 Feb 2015         1,674,000          451,980
       31415    26 Mar2015       Novo Nordisk A/SB           1,200,000     20 Mar 2015         6,000,000        1,620,000
       31415    26 Mar 2015      Danske Bank A/S             1,100,000     19 Mar 2015         6,050,000        1,633,500
       Total                                                                                  35,264,000        9,521,280


The claims submitted were accompanied by the following documents 16 :
   1. Form 06.003 ENG- Claim to Relief from Danish Dividend Tax
   2. Tax voucher - prepared by GOLDSTEIN's custodian ED&F Man Capital Markets
       Limited ("ED&F")
   3. Form 6166 from the Internal Revenue Service (IRS) - Certificate of residency in USA
       (issued by the US tax authorities)
   4. Power of attorney to GOAL

Re 1. In Form 06.003 it is declared that GOLDSTEIN is the beneficial owner of the shares and
covered by the DK-US double taxation convention.

Re 2. According to the tax voucher prepared by custodian ED&F, GOLDSTEIN received the net
dividends on the shares.


1.3 Calculation of investments
Having regard to the requirement that GOLDSTEIN must own the shares at the date of the
general meeting (the day before the ex date), the purchase prices paid by GOLDSTEIN for the
shares listed in the claims submitted are calculated using the closing price on the last trading day
before the ex date 17 :

   SKAT                  Share                 Price date     Quan.tity    Share price   Calculated purchase
 bundle no.                                                                                  price,DKK
     19414     TDCA/S                         06 Mar 2014     2,200,000          52.65           I 15,830,000
     21814     Danske Bank A/S                18 Mar2014      2,000,000         145.70           291,400,000
     21814     Novo Nordisk A/S B             20 Mar 2014     2,000,000         245.80           491,600,000
     37214     Dampskibsselskabet             23 Apr2014        215,000         228.00             49,020,000
               NordenA/S
      109214   Colop last A/S - B              04 Dec 2014       350,000        527.00          184,450,000
       21315   Novozymes A/S B                 25 Feb 2015       558,000        322.50          179,955,000
       31415   Danske Bank A/S                 18 Mar 2015     1,100,000        175.30          192,830,000
       31415   Novo Nordisk A/S B              19 Mar2015      1,200,000        341.90          410,280,000




16
     Appendices 123-11-1 to 123-17-6
17
     The price can be found at Nasdaq's website: http://www.nasdaqomxnordic.com

                                                                                                                 Page 5116
                          Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 6 of 33




1.4                      Registration of Danish shares
All shares in Danish listed companies are registered with VP Securities, which is the central
securities depository in Denmark.

The registration is linked to a securities account in the shareholder's name with a Danish bank.
The securities account contains the shareholder's shareholdings, which may be composed of
shares in various Danish listed companies. The securities account and the assets deposited in it
may also have two or more owners (in which case it is known as an omnibus account).

A search of data from VP Securities revealed no securities account with a Danish bank which is
registered to GOLDSTEIN as the owner.

1.5                      Information from the IRS in the USA
Via Competent Authority in Denmark and the USA, SKAT has obtained information from the
IRS in the USA.

By letter 18 of 4 December 2015, the IRS informed SKAT:
   • That GOLDSTEIN was established on 1 January 1999.

By letter of 13 June 2016, the IRS informed SKAT 19 :
   • That the IRS had received information from GOLDSTEIN by way of Form 5500 SF for
        2012 and Form 5500 SF for 2015; a copy20 of the forms was enclosed for SKAT.
   • According to the information from the forms received, the assets at the end of the period
        and the number of artici ants were as follows:
        ~(P:~J~.ij~~.f:: :;
        '. · J~a~~ . .
                                                             r:.: .:1cJ;~~:;~s~~:t~f:arui
                                                                        • 550(kSF .·
                                                                                                            .. n~ ~~eh;in,g~ .
                                                                                                            ... rate21             at~        ear end
                                                                                                                                                                                      DKK
                                                                                                                                                                            : calcui~ted)
            201222                                                      1,810,676                                                5.6591                                         10,246,797
            2015 23                                                     1,024,610                                                 6.83                                          6,998,086                                              4

With its letter of 13 December 2016, the IRS forwarded the company's Form 5500 for 2014 and
2015 24 •
      '. :••,.•.y::.e
                     1
       ·· ·. •e;··;.·.~...r~ ' ~~n
                                 . ...i.\ :..''.t '.,,..~J"SJ!::~~~.~::~Q.il,?Ql°W
                 .•.. . · a·•; \•l·. • .•.·•:.·:P••.·.•.·.
                               . :':                     ·· . ':.. ·5·5··
                                                        ./'.              o··o' :·sF·
                                                                      .· ..•       : .:··..
                                                                                                                    . ·:· . .·.~~i~.·h
                                                                                                               .. ·KK······
                                                                                            · .• ..:... ···•.•J>.·
                                                                                                      . ·ra··t·.e·.2.5..·a.·t·. .,y•
                                                                                                                                  . . e•·.a.•·.r'
                                                                                                                                           ·r:'
                                                                                                                                            ..   Le••·n·.. ·.d. ·•. •· •·.,·c·.· a· .:Q~
                                                                                                                                         . . 3. i!g·e···./                          ·:1•c·"·u·'· 1· a:.·t· •e'...                 ·~.u. .wb.e..~·~.i~.··.
                                                                                                                                                                                                               '· d·.·· .·:•· . •na··
                                                                                                                                                                                                                                 ... .·rt1·c·11n'
                                                                                                                                                                                                                                              ,.,, a·'n"t's·
                                                                                                                                                                                                                                                             ··
            201426                                                      1,506,646                                                6.1214                                          9,222,783                                             4
            2015 27                                                     1,024,610                                                 6.83                                           6,998,086                                             4




18
   Appendices 123-7-1to123-7-2
19
   Appendices 123-8-1to123-8-21
20
   Appendices 123-8-4 to 123-8-9
21
   According to www.nationalbanken.dk
22
   Appendices 123-8-4 to 123-8-6
23
   Appendices 123-9-7 to 123-9-9
24
   Appendices 123-9-1 to 123-9-9
25
   According to www.nationalbanken.dk
26
   Appendices 123-9-4 to 123-9-6
27 Appendices 123-9-7 to 123-9-9


                                                                                                                                                                                                                                           Page6/ 16
         Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 7 of 33




With regard to general questions about pension plans and contributions to such plans, the IRS
provided various links to its website concerning "Topics for Retirement Plans" 28 • According to
the website:
    • The annual contribution per person is limited to between USD 12,500 and 53,000,
       depending on the contributor's age (over or under 50 years).

The IRS provided the following general information to SKAT, Competent Authority:
   • If a tax-free pension plan engages in business activities (Unrelated Business Income), the
       income earned from such activities will be taxable and it must submit a Form 990-T to
      the IRS.
   • If a tax-free pension plan receives debt-financed income (Debt-Financed Income), such
       income will be taxable and it must submit a Form 990-T to the IRS.
   • If a pension plan makes distributions, they must be declared to the IRS using Form 1099
      and specifying amounts paid and recipients. The recipient must pay taxes on the income
      and must declare it on his/her tax return.


 2. Legal rules
2.1 Consolidation acts
The Danish Corporation Tax Act (selskabsskatteloven)-Consolidated Acts no. 1082of14
November 2012 and no. 680 of20 May 2015:
   • Section 2(1 )(c) and 2nd clause of subsection (3)

The Danish Tax Assessment Act (ligningsloven)- Consolidated Act no. 405 of22 April 2013 as
amended:
   • Section 16A( 1)

The Danish Tax at Source Act (kildeskatteloven) - Consolidated Act no. 1403 of 7 December
2010 as amended:
   • Sections 65(1) and 69B(l)


2.2 Double taxation convention
International Executive Order no. 13 of 14 April 2000 concerning convention of 19 August 1999
between Denmark and the USA for the avoidance of double taxation and the prevention of fiscal
evasion with respect to taxes on income. As amended by International Executive Order no. 1 of
18 February 2008 concerning Protocol of2 May 2006:
    • Articles 10 and 22




28
     Appendices 123-10-1 to 123-10-3

                                                                                           Page 7 /16
       Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 8 of 33




3.      SKAT's comments
3.1 Statutory/legal basis
A US pension fund which is the beneficial owner of Danish shares and has received dividends
from which dividend tax has been withheld at source is eligible for a dividend tax refund if the
pension fund satisfies the conditions in article 10 of the DK-US double taxation convention, see
the 1st clause of section 69B of the Tax at Source Act.


3.2 Ownership of shares and receipt of dividends
GOLDSTEIN stated in the claims submitted concerning the dividend tax refunds that
GOLDSTEIN was the owner of the shares in question and that GOLDSTEIN received dividends
from which dividend tax had been withheld.

In SKA T's opinion, GOLDSTEIN - with assets/funds at end 2013 through to 2015 amounting to:

                                                                          DKK
                                                                       ' calcul~ted
                                1,707,383                                 9,241,552
      201431                    1,506,646                                 9,222,783
      2015 32                   1,024,610                                 6,998,086

- did not have sufficient capital to make the investments in Danish shares underlying the
dividend tax refund claims in question.

Accordingly, in SKAT's opinion, GOLDSTEIN cannot have been the owner of the shares and
GOLDSTEIN did not receive the dividends on the shares. In reaching this opinion, SKAT has
given weight to the following factors:


3.2.1 Securities account
All shares in Danish listed companies are registered with VP Securities, which is the central
securities depository in Denmark. The registration is linked to a securities account in the
shareholder's name with a Danish bank. The securities account and the assets deposited in it may
also have two or more owners (in which case it is known as an omnibus account).

GOLDSTEIN is not registered as the owner of a securities account with a Danish bank. SKAT
therefore has no information to the effect that GOLDSTEIN owned the shares for which the
dividend tax refunds were granted.


3.2.2 Capital available for the pension fund's investments
According to the information provided by the US authorities, the plan is a pension fund with one
participant only who may contribute a maximum ofUSD 12,500/53,000 each year

29
   According to www.nationalbanken.dk
30
   Appendices 123-9-4 to 123-9-5
31
   Appendices 123-9-4 to 123-9-6 (Figures from beginning of2014)
32
   Appendices 123-9-7 to 123-9-9

                                                                                            Page 8/ 16
       Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 9 of 33




(approximately DKK 85,375/361,990 in 2015 and DKK 76,501/324,434 in 2014 and DKK
67,658/286,873 in 2013 and DKK 67,659/299,932 in 2012) 33 •

SKAT has received Form 5500 SF for each of the years 2012-2015, submitted by
GOLDSTEIN to the IRS, according to which GOLDSTEIN's assets/funds at end 2012 through to
2015 amounted to:

         :e~1elldar . · ·.• ·    ···.. , usn;~C:c~'to:;Edr:in .                    . ···.nl{K·
         .f~~I';     · · · ···      · "/ ' .55on sF.: ~. · ·                     .·. calculated
                                                                                                     ;




         2012 35                           1,810,676              5,6591             10,246,797
         2013 36                           1,707,383              5.4127              9,241,552
         2014 37                           1,506,646              6.1214              9,222,783
         2015 38                           1,024,610               6.83               6,998,086


Based on the tax vouchers received, SKAT has calculated that all ofGOLDSTEIN's investments
in Danish shares 39 far exceed GOLDSTEIN's capital resources. Among other things, this can be
seen from:
    • GOLDSTEIN's indication on 18 - 20 March 2014 that it is the owner of shares in Danske
        Bank A/Sand Novo Nordisk A/SB worth a total ofDKK 783,000,00040 •

On that basis, in SKAT's opinion, GOLDSTEIN - with the capital resources shown above at end
2013 and 2014 - did not have sufficient capital to make the investments underlying its refund
claims.


3.2.3 Dividends and dividend tax withheld
According to the tax vouchers submitted, in the period March 2014 through to March 2015,
GOLDSTEIN received a total of DKK 35,264,00041 in dividends, including a total of DKK
9,521,28042 in dividend tax claimed and refunded. The net dividends per year were as follows:

2014            DKK 15,724,200 (USD 2,568,726)
2015            DKK 10,018,520 (USD 1,466,840)


In SKA T's opinion, the dividends concerning the shares listed in the claims submitted were not
received by GOLDSTEIN as, according to Form 5500 submitted to the IRS for the individual
years, GOLDSTEIN had the following capital resources at the relevant year ends:

33
   Exchange rate end 2015 (683.00) I 2014 (612,14) I 2013 (541.27) I 2012 (565.91), see www.nationalbanken.dk
34
   According to www.nationalbanken.dk
35
   Appendices 123-8-4 to 123-8-6
36
   Appendices 123-9-4 to 123-9-5 (Figures from beginning of2014)
37
   Appendices 123-9-4 to 123-9-6
38
   Appendices 123-9-7 to 123-9-9
39
   Section 1.3
40
   Section 1.3, bundle no. 21814
41
   Section 1.2
42
   Section 1.2

                                                                                                         Page 9 I 16
     Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 10 of 33




        .ea.leiiaa.r.·     ··     .tfs]):;:a~'C,·to.:Form     •· ·.· 'l.lK~ ei:~ii~rige .·.· ·•· .·. · :D:KK : ·. ·
        .;:~~~~:;,:   <.   · • · ••••· <   \c55o~is:F ·:r   ···•••·· · · l'it~43 :at·y~al':en<I   ·. ·   ~aI~uiated
         2013 44                            1,707,383                       5.4127                        9,241,552
         201445                             1,506,646                       6.1214                        9,222,783
         2015 46                            1,024,610                        6.83                         6,998,086


Thus, GOLDSTEIN's assets/funds did not increase by the net dividends. Nor did GOLDSTEIN
declare any Unrelated Business Income or Debt-financed Income (Form 990-T) or declare any
distributions (Form 1099) to the IRS.

Accordingly, the net dividends from the Danish shares, DKK 25,742,720, cannot have been
received by GOLDSTEIN.

3.3 Revocation of previous decisions
When claiming the dividend tax refunds, GOLDSTEIN stated that GOLDSTEIN was the
beneficial owner of the shares, see Form 06.003, and that GOLDSTEIN had received dividends
and paid dividend tax, see the tax vouchers prepared by GOLDSTEIN's custodian ED&F.

SKAT has now established that this pension fund is one of limited capital resources and that
GOLDSTEIN did not declare any distributions or the like to the IRS. This means that
GOLDSTEIN did not have sufficient capital to make the investments in the Danish shares which
underlie GOLDSTEIN's dividend tax refund claims.

As a result, SKAT is of the opinion that GOLDSTEIN cannot have been the owner of the shares
and that GOLDSTEIN therefore did not receive the dividends.

On that basis, SKAT finds that GOLDSTEIN does not satisfy the conditions of section 69B of
the Tax at Source Act or article 10 of the DK-US double taxation convention. Accordingly,
SKAT revokes the decisions.




43
   According to www.nationalbanken.dk
44
   Appendices 123-9-4 to 123-9-5
45
   Appendices 123-9-4 to 123-9-6
46
   Appendices 123-9-7 to 123-9-9

                                                                                                                      Page 10116
     Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 11 of 33




4.      SKAT's proposed decision
SKAT proposes to revoke the previous decisions concerning dividend tax refunds ofDKK
9,521,280 in total from SKAT to GOLDSTEIN as GOLDSTEIN was not entitled to receive the
refunds.

The revocation concerns the following refund claims:

                                                   Date                                                         Amount refunded
 Claim submitted                                   26 March 2014                                                 1,306,800 DKK
 Claim submitted                                   4 April 2014                                                  3,510,000 DKK
 Claim submitted                                   6 May 2014                                                      290,250DKK
 Claim submitted                                   10 December 2014                                                708,750 DKK
 Claim submitted                                   4 March 2015                                                    451,980 DKK
 Claims submitted                                  26 March 2015                                                 3,253,500 DKK
 Total                                                                                                           9,521,280 DKK

In SKAT's opinion, GOLDSTEIN does not and never did own the shares listed in the claims
submitted, and the dividends concerning the shares listed in the claims submitted were not
received by GOLDSTEIN.

Moreover, in SKA T's opinion, GOLDSTEIN did not have sufficient capital to make the
investments in Danish shares which underlie the divided tax refund claims in question.

According to the tax vouchers submitted, GOLDSTEIN allegedly invested a substantial amount
in shares in Danish companies and received dividends on those shares. The information available
in the case does not support such substantial investments.

Weight has been given by SKAT to:
  • GOLDSTEIN having submitted Form 5500 SF (Short Form) in the USA, according to
      which its assets/funds and number of participants at end 2012, 2013, 2014 and 2015
      amounted to:


      :l.'n@.·:j:,e:~a.'·~;~!-.:..~.·..a."r.1.•.•!1.,r·•.':j •.:'·;~.' .· · .l·.~~.'.~ 5.~5·~.:o.~o.:.1fs•~.•!f.;,;:.~:r.•.:~ .'.·.•r•~.·.·a·• •lfl{t· ·e.•.•.·a,:'..~tf'·. ,·.J·' .•.•eS·a~.·ra
                                                                 1                                                 1                  1



        :y•                l ·. ·.        <           ...     . ··    ·. ·.··. • 1'                   ·,                    .        •U             ·     .
                                                                                                                                                                                         ! ...8e..n~~.9.•. •.:J1• :·· ··cal~iilar¢d:
                                                                                                                                                                                                                        •.· ....~~···. ··..·. . . , Nu·mber':of :
                                                                                                                                                                                                                                                  'participants
        2012                                                         1,810,676                                                   5,6591                                     10,246,797                                                   7
        2013                                                         1,707,383                                                   5.4127                                      9,241,552                                                   4
        2014                                                         1,506,646                                                   6.1214                                      9,222,783                                                   4
        2015                                                         1,024,610                                                    6.83                                       6,998,086                                                   4


Thus, based on the information that has now become available, SKAT is of the opinion that
GOLDSTEIN did not have the financial means to own shares on the scale set out in its dividend
tax refund claims. By way of example, this can be seen from:
    • GOLDSTEIN's indication on 18 - 20 March 2014 that it was the owner of shares in
        Danske Bank A/Sand Novo Nordisk A/SB worth a total ofDKK 783,000,000.

                                                                                                                                                                                                                                         Page 11I16
     Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 12 of 33




Thus, GOLDSTEIN does not satisfy the conditions for a refund of dividend taxes withheld on
Danish shares, see article 10 of the DK-US double taxation convention.

Accordingly, SKAT refunded the dividend tax to GOLDSTEIN on a false basis and, accordingly,
SKAT proposes to revoke the previous decisions on dividend tax refunds.


5.   The pension fund's comments on SKAT's proposed decision
On behalf of GOLDSTEIN, the law firm of Lundgrens has submitted the following comments on
SKAT's previous proposed decision of 23 March 2018:

It is noted by way of introduction that our client is firmly convinced that GOLDSTEIN was the
rightful owner of the shares in question and thus the beneficial owner of the shares. Also, our
client is firmly convinced that it was entitled to claim the dividend tax refunds and that SKAT's
original decision - acknowledging our client's right to receive the refunds in question - must be
upheld.

STATEMENT OF FACTS
GOLDSTEIN has provided SKAT with Form 6166 from the US tax authorities, confirming that
GOLDSTEIN is tax resident in the USA and that the pension plan is exempt from US tax liability.
Form 6166 and is generally used as confirmation of the above.

In 2014 and 2015, GOLDSTEIN, which was established in 1999, purchased shares in Danish
listed companies. Those purchases were made via UK brokers, all of which were authorised by
the UKfinancial authorities.
For each transaction, SKAT has received confirmation from the relevant broker that
GOLDSTEIN purchased the shares in question.

SKAT has also received a statement of the account held by GOLDSTEIN with ED&F Man
Capital Markets Limited, which shows that the purchase price of the shares was charged to our
client's account. Our client received the statement of account directly from ED&F Man Capital
Markets Limited.

Our client's purchase of Danish shares was thus handled by ED&F Man Capital Markets
Limited, which is authorised by the UKfinancial authorities.

Following the purchase of the shares, the Danish companies in question resolved at their
general meeting to distribute dividends to their shareholders. In this connection, our client
received a dividend credit advice from ED&F Man Capital Markets Limited to notify our client
that the dividends had been received, a copy of which has been provided to SKAT. The advice
shows that our client received the dividends from the distributing company and that dividend tax
had been withheld on the dividends in accordance with the usual rules.

The net amount received was credited to our client's account with ED&F Man Capital Markets
Limited, and SKAT has received a statement of our client's account with ED&F Man Capital


                                                                                          Page 12 I 16
     Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 13 of 33




Markets Limited showing that the dividends (less dividend tax withheld) were credited to our
client's account.

These facts all serve as proof that GOLDSTEIN was the beneficial owner of the shares in
question and thus also that the subsequent dividend tax re.fond claims were correct and justified.
Consequently, SKAT's original decisions concerning dividend tax refunds were also correct.

SKAT's REASONING
SKAT has primarily given the following three reasons for its proposed decision: (i) that our
client allegedly was not the owner of the shares; (ii) that the dividend distributions allegedly
were not received by our client; and (iii) that our client allegedly did not have sufficient capital
to make the investments in question.

Re (i) Concerning ownership of shares
It is submitted that our client purchased the shares in question which underlie the dividend
distributions and the dividend tax refund claims.

Usual written corifirmation has been provided from our client's broker showing that the
purchases in question were actually made.
Our client only used brokers which are authorised by the UK financial authorities. Our client
has no shared interest with those brokers, whether financially or otherwise, and our client has
no reason to believe that the brokers in question did not execute the purchase orders issued by
my client. The fact that my client did of course purchase the shares in question is clear from the
purchase receipts received by SKAT. There is no reason to disregard this usual documentation.

Furthermore, SKAT has received documentation in the form of statements of our client's
accounts with ED&F Man Capital Markets Limited, showing that the purchase of the shares in
question was paid for and, moreover, SKAT has received documentation of our client's receipt of
the dividends in the form of the dividend credit advice, which serves as documentation that the
dividends were credited.

 The documentation in question is in line with what SKAT usually requires and accepts in order
for tax payers to claim and be granted a dividend tax refund. In addition, the documentation
provided is in line with what SKAT itself recommends claimants to provide when claiming a
dividend tax re.fond, see SKAT's current dividend tax refund claim form.

The documentation received by SKAT in this case is thus the very documentation which SKAT
recommends claimants to provide when claiming a dividend tax refund, and the documentation
produced folly corresponds to the documentation accepted by SKAT as adequate over many
years of established practice.

Re (ii) Concerning receipt of dividends and withholding of dividend tax
SKAT has received the dividend credit advice from ED&F Man Capital Markets Limited,
showing that the dividends received were credited to our client's account and that dividend tax
had been withheld from the dividends in question.

Re (iii) Concerning capital resources


                                                                                             Page 13 I 16
     Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 14 of 33




SKAT has stated that our client allegedly did not have sufficient capital to make the purchases
that resulted in the dividend distributions and thus the dividend tax refund claims.

It is not quite clear how SKAT has arrived at this conclusion. It is noted that SKAT does not
appear to have considered at a general level the issue offunding of share trading or specifically
our client's possibilities of raising external funding for the transactions in question.


6.   SKAT's final decision
On behalf of GOLDSTEIN, the law firm of Lundgrens has stated that GOLDSTEIN was the
beneficial owner of the shares in question and entitled to claim the dividend tax refunds.

According to the notice of objection, GOLDSTEIN purchased the shares underlying the
dividends received and the dividend tax refunds claimed.

Also according to the notice of objection, usual written confirmation of the purchase from
GOLDSTEIN's broker has been produced and, further, SKAT has received documentation in the
form of statements of account from ED&F Man Capital Markets Limited showing that the
purchase of the shares in question was paid for. In addition, it can be seen from the dividend
credit advice that GOLDSTEIN received the dividends and that dividend tax had been withheld.

Finally, the law firm of Lundgrens states that the documentation provided is in line with what
SKAT has accepted as adequate over many years of established practice.

The law firm of Lundgrens notes in the notice of objection that in its proposed decision, SKAT
finds that GOLDSTEIN did not have sufficient capital to purchase the shares in question. In
response, the law firm of Lundgrens comments that SKAT does not appear to have considered at
a general level or specifically the issue of funding of share trading, including GOLDSTEIN's
concrete possibilities of raising external funding to purchase the shares. However, no information
is provided in the notice of objection as to whether GOLDSTEIN raised funding for the share
purchases without using any of its own capital.

In connection with a previous control of a dividend tax refund claim from GOLDSTEIN, SKAT
received new information from the IRS concerning GOLDSTEIN's assets. Based on the new
information, SKAT performed a control of the divided tax refunds previously made to
GOLDSTEIN.

GOLDSTEIN's assets show that GOLDSTEIN could not possibly own shares on the scale stated,
and SKAT therefore does not believe that the dividend credit advice (tax voucher) is adequate
proof that the pension fund owned the shares and received the dividends.

In connection with the previous control of GOLDSTEIN's dividend tax refund claim, SKAT
received selected parts of material from the broker ED&F Man Capital Markets Ltd. The
documents are incomplete as pages are missing and large parts of the text on the pages received

                                                                                         Page 14 I 16
     Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 15 of 33




by SKAT had been crossed out and thus rendered illegible. According to the notice of objection
submitted by the law firm ofLundgrens, it can be seen from the material that GOLDSTEIN
purchased the shares and received the dividends. However, the notice of objection does not
explain how this can be seen from the material. The material received is inadequate and
incomplete. It does not prove GOLDSTEIN's ownership of the shares in question or
GOLDSTEIN's receipt of dividends.

The law firm ofLundgrens has not disputed that GOLDSTEIN did not have sufficient capital to
make the investments in question. It has simply referred to the fact that SKAT has not considered
GOLDSTEIN's possibilities of raising external funding to purchase the shares in question. The
law firm ofLundgrens has neither stated nor provided any documentation to show that
GOLDSTEIN raised external funding to purchase the shares.

The notice of objection submitted by the law firm ofLundgrens was not accompanied by any
documentation to show:
   • That GOLDSTEIN purchased the shares
   • That GOLDSTEIN received dividends on the shares
   • That dividend tax was withheld on the dividends

Similarly, the law firm of Lundgrens has provided no documentation to show that GOLDSTEIN
had sufficient capital available to make the very substantial investments in Danish shares which
underlie the dividend tax refund claims in question.

Thus, GOLDSTEIN has provided no documentation to show that GOLDSTEIN satisfied the
conditions for claiming a dividend tax refund for the shares in question.

Accordingly, SKAT is still of the opinion that GOLDSTEIN does not and never did own the
shares listed in the refund claims submitted and that the dividends concerning the shares listed in
the refund claims submitted were not received by GOLDSTEIN.

Accordingly, SKAT's decision is in accordance with the proposed decision already forwarded.

On behalf of SKAT, the Legal Adviser to the Danish Government will issue proceedings against
GOLDSTEIN to recover losses and damages.



How to appeal
If you wish to appeal
Then send a letter to the Danish Tax Appeals Agency no later than three months after the day
when you receive this decision.

State all of the points which your appeal concerns, and describe for each point why you think the
decision is wrong. Please enclose the decision and the statement of facts. If you have any

                                                                                           Page 15 I 16
      Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 16 of 33




documents which support and substantiate your appeal, please also enclose them. If you would
like a meeting with one of the case workers of the Tax Appeals Agency, please state your
telephone number in the appeal.

An appeal fee ofDKK 400 is charged. If your appeal is allowed in whole or in part, the fee will
be reimbursed to you.

How to submit the appeal and pay
You may submit the appeal:
   • electronically using the Tax Appeals Agency's online form at skatteankestyrelsen.dk,
      where you will also be asked to pay by payment card or MobilePay
   • by digital post via borger.dk or virk.dk. Pay by transferring DKK 400 to the account with
      registration number 0216 and account number 4069029361, and write your name and
      TIN number in the subject field
   • by ordinary post to the Tax Appeals Agency, Ved Vesterport 6, 4th floor, 1612
      Copenhagen V, Denmark. Pay by transferring DKK 400 to the account with registration
      number 0216 and account number 4069029361, and write your name and TIN number in
      the subject field
   • Payment from abroad may be effected by transferring the amount to 0216 (registration
      number bank) 4069029361 (account number), IBAN DK 0502164069029361, SWIFT
      DABADKKK

You may apply for reimbursement of your adviser's fees
If you retain an adviser for purposes of the appeal, you may apply for reimbursement of the
adviser's fees in whole or in part, ifthe case falls within the scope of Part 19 of the Danish Tax
Administration Act (skatteforvaltningsloven). For more information, see
skat.dk/omkostningsgodtgmelse.

Statutory rules and regulations
You can find the statutes and decisions we refer to at skat.dk/love or skat.dk/afg0relser. For more
information/guidance on how to appeal, go to skat.dk/klage or skatteankestyrelsen.dk/english.

 Yours faithfully


     [signed]                                  [signed]                           [signed]
 Lars M. Nielsen                          Katrine Basballe                    Lill Drost
 Specialist consultant                    Subject-matter consultant          Functional manager
 Email: lars.m.nielsen@skat.dk            Email: katrine.basballe@skat.dk     Email: lill.drost@skat.dk
 Tel.: +45 72 38 41 74                    Tel.: +45 72 37 02 38


 A copy has been sent to Lundgrens Advokatpartnerselskab for the attention of Jakob Schilder-
 Knudsen and Nicolai B. Smensen, Tuborg Havnevej 19, 2900 Hellerup, Denmark



                                                                                                  Page 16116
 Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 17 of 33




                                    ATIESTATION


                        I, the undersigned, Annette Jon Rasmussen,
          Qualified Translator and Interpreter in the Danish and English languages,
           hereby attest the preceding text to be a true and faithful translation of
       the attached document in Danish produced to me this 17th day of August 2018.

                             Witness my hand and official seal




   Annette Jon Rasmussen, Qualified Translator and Interpreter (Danish and English)
Member of Danske Translat(4rer (Danish Authorised Translators and Interpreters), a member
              organisation of FIT (Federation of International Translators)
                           Business reg. {CVR) no. 34146403
                                 Mariendalsvej 74 st tv
                                 DK-2000 Frederiksberg
                                        Denmark
                                    T: +45 61205213
                           E: mail@annettejonrasmussen.dk
                           W: www .annettejonrasmussen.dk
       Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 18 of 33


                                                                     Sl<AT
                                                                                        ..,...   ______BILAG I
                                                                                                 LUNDGREN~


                                                                                  Smrllg kontrol 3
The Goldstein Law Group PC 401 (k) Profit Sharing Plan
                                                                                  Kratbjerg 236
CIO Scott Goldstein                                                               34130 Fredensborg
                                                                                  Denmark
615 Hawerstraw Road
                                                                                  www.skat.dk
Suffern
NY, 10901                                                                         Dalo: 4. maj 201B

USA                                                                               Captla nr: XX-XXXXXXX

                                                                                  TIN: XX-XXXXXXX




Afgorelse - Tilbagekaldelse af tidligerc afgorelser om refusion af
udbytteskatter
SKAT har tidligere truffet afgmelser om refusion af udbytteskatter til The Goldstein Law
Group PC 401(k) Profit Sharing Plan (GOLDSTEIN) pa baggrund af arunodninger fra
GOLDSTEIN's agent GOAL TaxBack Limited (GOAL) 1.
                                                                                    {
                                                                          pa
SKAT tilbagekalder de tidligere afgerelser om refusion af udbytteskatter i alt 9 .521.280
kr., idet GOLDSTEIN ikke har vreret berettiget til at modtage udbytteskatten.

Tilbagekaldelsen af afg0relser angar f.0lgende anmodninger:

               Dato                       Udbytteskat
Anmodning af   26. marts 2014               1.306.800 kr.
Anmodning af   4. april 2014                3.510.000 kr.
Anmodning af   6. maj 2014                    290.250kr.
Anmodning af   lO. december 2014              708.750kr.
Anm.odning af  4. marts 2015                  451.980 kr.
Anmodninger af 26. marts 2015               3.253.500 kr.
I alt                                       9.521.280 kr.

Deter SKATs vurdering, at GOLDSTEIN ikke ejer eller har ejet de aktier, som fremgar af
anmodningeme, og at udbytterne vedwrende de aktier, som fremgh af anmodningeme, ikke
er tilgaet GOLDSTEIN.

Det er endvidere SKATs vurdering, at GOLDSTEIN ikke har haft den fom.0dne kapital ti1 at
foretage de investeringer i danskc aktier, der ligger ti1 grund for de na::vnte anrnodninger om
refusion af udbytteskat.

GOLDSTEIN skulle ifulge de indsendte Tax Vouchers have investeret aktier i danske selska-
ber for et betydeligt bel0b og modtaget udbytter heraf. Sagens oplysninger giver ikke grund-
lag for sadanne betydelige investeringer.



1
    Bilagl21-ll-I til 123-17-6


                                                                                           Side 1116
         Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 19 of 33




SKAT har lagt vregt pa:
  o At GOLDSTEIN har indsendt FORM 5500 SF (Short Fonn) i USA, hvor af det frem-
     g8r, at"GOLDSTEIN's aktiver/fonnue og antal deltagere ultimo 2012, 2013, 2014 og
     2015 var:

               .-kaiendera:r: ~- · USD-.'.Ui
                         ~· ~~:- ~,'
                                                '·'F()JlM.~ :»k:K·lilii's1
                                    ..... '. '· g,,
                                                 ·~ro... :                               < •. ,        .,
                                                                                                                               =: •   ·n~b~repef.                 :.AnJru _
               ••    •

                      .
                                       :"   ',

                                                     .
                                                             ·'·

                                                               .
                                                                   '
                                                                       . :· : .-_.ssno ~$F ··     ·.    · jiltiiUo,~h:et _. ·· ·~_~ ~~ .'· . ~ .~~. ~: <:::> ~-   ii~!~a~~ie
                    20123                                                     1.810.676                       5,6591                      10.246.797                  7
                    2013 4                                                    1.707.383                       5,4127                        9.241.552                 4
                    20145                                                     1.506.646                        6,1214                       9.222.783                 4
                    20156                                                     1.024.610                         6,83         I              6.998.086                 4
                                                                                                                                                                      ·--
Deter sfiledes pa baggrund af de nu foreliggende oplysninger SKATs vurdering, at GOLD-
STEIN ikke har haft 0konomiske muligheder for at eje aktier i et sadant omfang som angivet i
GOLDSTEIN' s ans0gninger om refusion af dansk udbytteskat. Dette fremgar eksempelvis
ved:
    • At GOLDSTEIN den 18. til 20 marts 2014, har angivet at vrere ejer af aktier i Danske
       Bank AJS og Novo Nordisk AIS B ti1 en samlet vrerdi af i alt DK.K. 783 .000.0007 •

GOLDSTEIN opfylder sfiledes ikke betingelserne for at ta refunderet indeholdte udbytteskat-
ter af danske aktier, jf. artikel 10 i dobbeltbeskatningsoverenskomsten mellem Danmark og
USA.

SKAT har derfor refunderet de nrevnte udbytteskatter til GOLDSTEIN pa et urigtigt grundlag,
og SKAT tilbagekalder derfor de tidligere afgmelser om refusion af udbytteskatter.

SKATs afg.0relse er i overensstemmelse med det tidligere fremsendte forslag, idet GOLD-
STEIN ikke er fremkommet med dokumentation for deres pastande i deres indsigelse af 23.
april 2018.

Kammeradvokaten vi1 pa vegne af SKAT rejse krav om tilbagebetaling og erstatning over for
GOLDSTEIN.

Det kan i .0Vrigt oplyses, at deter SKATs opfattelse, at udbetalingerne til GOLDSTEIN ind-
gcir som led i et st1Mte internationalt kompleks, som SK.AT har anmeldt til Statsadvokaten for
Srerlig 0konomisk og International Kriminalitet (S0IK.} som formodet svindel mod den dan-
ske stat. SKAT har anmeldt komplekset som omfattet af straffelovens § 279 ved uberettiget
tilbages0gning afindeholdt udbytteskat, hvor den ans.egende pensionskasse ikke ejer eller har
ejet de alrtier, som fremgh af anmodningerne, og hvor udbytteme vedr0rende de aktier, som
fremgar af anmodningeme, ikke er tilgaet den ans0gende pensionskasse.

For yderligere hegrundelse henvises tit nedenstaende sagsfremstilling og de bilag der blev
fremsendt sammenmed SKATs forslag af23. marts 2018.



2
    F1'ClllP,afwww.natianalhanlceo.dlc
3
    Bilag 123-8-4 Iii 123-8.{i
4
    Bilag !23-94 Iii 123-9-5 (primotal fra 2014)
S Bilag 123-9-4 Iii 123-9-6
6
    Bilag 123-9-7 til 123-9-9
7
    Af•nil 1.3 bundlor. 21814


                                                                                                                                                                        Side2/16
        Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 20 of 33




Sagsfremstilling og begrundelse


lndholdsfortegnelse
1.      Fakti.ske forhold .................................................................................................................. 4
1.1.      Beskrivelse af sagen ......................................................................................................... 4
1.2.      Re:funderet udbytteskat .................................................................................................... 5
1.3.      Beregning afinvesteringeme ........................................................................................... 5
1.4.      Registrering af danske aktier ........................................................................................... 6
1.5.      Oplysninger fra IRS i USA .............................................................................................. 6
2.      Retsregler ............................................................................................................................ 7
2.1.      Lovbekendtgmelser ......................................................................................................... 7
2.2.      Dobbeltbeskatningsoverenskomst. ................................................................................... 7
3.      SKATs bernrerkninger ........................................................................................................ 8
3 .1.      Lovgrundlaget/retsgrundlaget .......................................................................................... 8
3.2.       Ej erskabet af aktier og modtagelse af ak.tieudbytte ......................................................... 8
3.2.1.        V rerdipapirdepot. .......................................................................................................... 8
3.2.2.        Kapitalgrundlaget forpensionskassens investeringer .................................................. 9
3.2.3.        Aktieudbytte og indeholdt udhytteskat ........................................................................ 9
3 .3.      Tilbagekaldelse af tidligere afg0relser ........................................................................... 10
4.      SKATs forslag til afgerelse .............................................................................................. 11
5. Pensionskassens bemrerkninger til SKATs forslag ............................................................. 12
6. SKATs endelige afg0felse .................................................................................................. 14
Klagev~jledning ................................ ~ ....................................................................................... 1 S

Love og regler ........................................................................................................................... 16




                                                                                                                                   Side3/16
         Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 21 of 33




1. Faktiske forhold

1.1.         Beskrivelse af sagen

GOLDSTEIN erregistreret som enpensionskasse i USA og er stiftet 1. januar 19998 .

GOAL harpa vegn.e af GOLDSTEIN, i perioden 26. marts 2014 til 26. marts 2014, sendt an-
modninger ti1 SKAT om at ra refunderet indeholdte udbytteskatter af danske aktier for i alt
DKK 9.521.280.

SKAT har pa dette grundlagudhetalt refusion afudbytteskat til GOLDSTEIN via GOAVs
hankkonto 34015159, Goal TaxBack Ltd, NatWest Barik, High Street Branch Croydon.

SKAT bar i forbindelse med kontrol af tidligere refusioner afudbytteskatter via Kompetent
Myndighed indhentet oplysninger fra de atnerikanske skattemyndigb.eder, Department of The
Treasury, Internal Revenue Service (herefter IRS). Af oplysningeme fremgar det:
                                                                          9
   e At GOLDSTEIN er stiftet som pensionskasse pr. 1januar1999 •
   e   At der er flere deltagere i pensionskassen.
   c;  At det arlige indskud til pensionskassen er begrrenset ti1 mellem 12.500 og 53.000 10
       USD pr. deltager alt efter indskyders alder.
   e At GOLDSTEIN har indsendt FORM 5500 SF, hvoraf det fremgar, at deres akti-
       ver:/-Dormue ultim o og ant a1 deltaLgere 2012 2013 2014 og 2015 var:
                                                        '     '11
        I(aleiidei::•r: · . USD .ill..~.
                                       . :FORM
                                           ,., . · .
                                                     lJKKkllrs    · :D~ beregnet. Ant11I
                         .   . ..                          ... :..itlnio aret..      ..
                                              '




                                          .   :~$00   SF                                       delta2ere
               2012 12                        1.810.676           5,6591          10.246.797       7
               2013 13                        1.707.383           5,4127           9.241.552       4
               2014 14                        1.506.646           6,1214           9.222.783      4
               2015 15                        1.024.610            6,83            6.998.086      4




8
    Bilag 123-7-2
9
    Bilsg 123-7-2
lO Bilag 123-10-1 Iii 123-10-3
11
     Frtmsir af WWW .nationalb81>ken.dk
12
     Bilag 123-8-4 ti! 123-8-6
13
     Bilug 123.94 ti! 123-9-S
14
     Bilag 123-9-4 liI 123-9-6
IS Bilag 123-9-7 ti! 123-9-9


                                                                                                      Side 4/ 16
       Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 22 of 33




1.2.        Refunderet udbytteskat
Med henvisning til dobbeltbeskatningsoverenskomsten mellem Danmark og USA har GOAL
pa vegne af GOLDSTEIN anmodet om og faet refunderet den indeholdte udbytteskat vedr0-
rende fulgende aktier:

 SKATs           Dato for anmod-                        Aktie                     Antal           Ex-date       Udbytte i alt   Refunderet udbyt-
bundt nr.            ningen                                                                                        DKK             teskat DKK
      19414             26-03-2014 TDCA/S                                         2.200.000       07-03-2014        4.840.000           1.306.800
      21814             04-04-2014 Danske Bank A/S                                2.000.000       19-03-2014        4.000.000           1.080.000
      21814             04-04-2014 Novo Nordisk A/S B                             2.000.000       21-03-2014        9.000.000           2.430.000
      37214             06-05-2014 Dampskibsselskabet Norden A/S                    215.000       24-04-2014        1.075.000             290.250
     109214             10-12-2014 Coloplast A/S - B                                350.000       05-12-2014        2.625.000             708.750
      21315             04-03-2015 Novozymes A/S B                                  558.000       26-02-2015
                                                                                                                                         -··-
                                                                 '                                                  1.674.000             451.980
      31415             26-03-2015 Novo Nordisk A/SB                              1.200.000       20-03-2015        6.000.000           1.620.000
      31415             26-03-2015 Danske Bank A/S                                1.100.000       19-03-2015        6.050.000           1.633.500
        I alt                                                                                                      35.264.000           !).521.280



Anmodningerne var vedlagt folgende bilag 16 :
  I. Blanket 06.003 ENG-Claim to Relief from Danish Dividend Tax.
  2. Tax Voucher - udarbejdet af GOLDSTEIN' s custodian ED&F Man Capital Markets
     Limited (ED&F).
  3. FORM 6166 from Internal Revenue Service (IRS) - Certificate of resident in USA
     (udstedt af de amerikanske skattemyndigheder).
  4. Power of Attorney to GOAL.               .-

Ad 1. I blanket 06.003 erklreres det, at GOLDSTEIN er den retmressige ejer af aktieme og er
omfattet af dobbeltbeskatningsoverenskomsten mellem Danmark og USA.

Ad. 2. Ifulge Tax Voucher udarbejdet af custodian ED&F har GOLDSTEIN modtaget netto-
udbytte af aktieme.


1.3.         Beregning af investeringerne
Med udgangspunkt i at GOLDSTEIN skal eje aktieme pa tidspunktet for generalforsamlings-
dagen (dagen far ex-datoen), er anskaffelsessumm.erne for GOLDSTEIN' s keb af de alctier,
som fremgar af anmodningeme, beregnet pa baggrund af lukkekursen pa sidste b.0Tsdag for
ex-datoen17 :

Sl<ATs bundt                       Aktie                          Kursdato          Antal           Ku rs      Beregnet anskaffel-
     nr.                                                                                                          sessum DKK

         19414 TDCA/S                                                06-03-2014     2.200.000          52,65          115.830.000
         21814 Danske Bank A/S                                       18-03-2014     2.000.000         145,70          291.400.000
         21814 Novo Nordisk A/5 B                                    20-03-2014     2.000.000         245,80          491.600.000
         37214 Dampskibs);eJskabet Norden A/S                        23-04-2014       215.000         228,00
                                                                                                                                ·-
                                                                                                                       49.020.000
        109214 Colop last A/S - B                                    04-12-2014       ::350.000       527,00          184/!50.000
         21315 Novozymes A/S B                                       25-02-2015       558.000         322,50          179.955.000
         31415 Danske Bank A/S                                       18-03-2015     1.100.000         175,30          192.830.000
         31415 Novo NoFdtsk A/SB                                     19-03-2015     1.200.000         341,90          410.2.80.000



16
     B1lag 123-11-1til123-17-6
17
     Kurson fremglr afNasdaqs IUemmeside: http://www.nasdaqomxnordic.com



                                                                                                                            Slde5/16
       Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 23 of 33




1.4.        Registrering af danske aktier
Aile aktier i danske bmsnoterede selskaber er registreret hos VP Securities, som er
den danske vrerdipapircentral.

Til denne registrering hmrer et vrerdipapirdepot i en dansk bank oprettet i en aktio-
nrers navn. Et vrerdipapirdepot indeholder aktionrerens aktiebeholdninger, som kan
vrere sammensat af aktier i forskellige danske bmsnoterede selskaber. Et vrerdipa-
pirdepot og dets beholdning kan ogsa have flere ejere (benrevnt et omnibusdepot).

Ved s0gning i oplysninger :fra VP Securities er der ikke fundet noget vrerdipapirdepot i en
dansk bank, hvor GOLDSTEIN er registreret sorn ejer.


1.5.        Oplysninger fra IRS i USA
SKAT har via Kompetent Myndighed i Damn.ark og USA rnodtaget oplysninger fra IRS i
USA.

IRS har i brev18 dateret den 4. december 2015 oplyst:
   • At GOLDSTEIN blev stiftet den 1. januar 1999.

. IRS har i brev af 13. juni 2016 oplyst19 :
     • At IRS harmodtaget oplysninger :fra GOLDSTEIN ved FORM 5500 SF for 2012 og
         FORM 5500 SF for 2015, disse er vedhreftet i kopi20 til SK.AT.
     • Det fremgar af oplysningeme fra de modtagne blanketter, at fonnueme ultimo og antal
         deltagere udgGr:
          ,Kaiendedr: . · USD ..
                                 itlg F.ORM DKKkurs21 ·nf9{ ~eregriet . An.tal.
                     ;   ~   . ".       s·suo,sF.·   ..   Uj1;briµ· ·Aret :                ,.   del~r!:er~
                         22
              2012                      1.810.676             5,6591          10.246.797            7
              201523                    1.024.610              6,83            6.998.086            4

IRS har ved brev af 13. december 2016 vedlagt selskabets FORM 5500 for 2014 og 2015. 24


                ,: · ·.... ··· . · . ·usn.
             ··Kalenderar:                 il.lg ~RM._ DKK kui's25 J>KK ,~e:'-"egiiet- .. ~tal
                                        .·$soo.s:F< ·. :ultnrio. lret · --.. -      · deita2ere
              2.01426                   1.506.646             6,1214           9.222.783            4
              201527                    1.024.610              6,83            6.998.086            4




 lB Bilag 123-7-1til123-7-2
 19
    Bilae 123-8-1til123-8·21
 20
    Bila~ 123-3-4 til 123-8-9
 21
    FnomgAr afwww.,,.tionalbollken.dk
 22
    Bilag 123-8-4 ti! 123-8-6
 23
    Bileg 123-9-7 Iii 123-9-9
 24
    Bilag 123-9-1 ti! 123-9-9
 25
    Frewgir afwww.nationalbanken.dk
 26
    Bilag 123-9-4 ti! 12l-!4i
 27
    Bi]Qg 123-9-7 Iii 123-9-9


                                                                                                        Slde6/16
        Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 24 of 33




IRS har i forbindelse med generelle spmgsmfil om pensionsplaner og indskud herpa fremsendt
links til IRS·hjemmeside vedwrende "Topics for Retirement Plans"28 . Afhjemmesiden frem·
g3r blandt andet felgende:
    o    At det arlige indsk:ud pr. person er begrrenset ti.I mellem 12.500 og 53.000 USD alt ef.
         ter indskyders alder (over eller under 50 ar).


IRS har til SKAT, Kompetent Myndighed, generelt oplyst:
   ., At hvis en skatte:fri pensionsplan driver virksomhed (Umelated Business Income) skal
       den betale skat af indtregteme herfra og der skal indgives en Form 990-T til IRS.
   • At hvis en skattefri pensionsplan bar lanefinansieret indkomst (Dept.financed Income)
       skal der betales skat af indtregterne heraf cg der skal indgives en Form 990·T til IRS.
   • At hvis en pensionsplan udlodder midler skal dette indberettes til IRS pd en Form
       1099, hvor det skal oplyses hvor meget der er udbetalt og til hvem. Den person, der
       har modtaget midleme, er skattepligtig af indtregten og skal selvangive denne.


2. Retsreg!er

2.1.          Lovbekendtgerelser
Selskabsskatteloven - lovbekendtgmelse nr. 1082 af 14. november 2012 og m. 680 af 20. maj
2015:
    • § 2, stk. 1, litra c og stk. 3, 2. pkt.

Ligningsloven - lovbekendtg0relse nr. 405 af 22. april 2013 med senere rendringer:
   • § 16 A, stk. 1.

Kildeskatteloven-lovbekendtgmelse nr. 1403 af7. december 2010 med senere rendringer:
   • §§ 65, stk. 1 og 69 B, stk. 1.

2.2.          Dobbeltbeskatningsoverenskomst
BKinr. 13af14/4 2000 af overenskomst af 19/8 1999 mellem Danmark ogUSA til undgaelse
af dobbeltbeskatning og forhindring af skatteunddragelse for sa vidt angar indkomstskatter.
Som rendret ved BK.I nr. 1 af 18/2 2008 af protokol af 2/5 2006:
    o Artiklerne 10 og 22.




28
     Biiaa 123-10-1 ti! 123-10-3



                                                                                        Side 7116
        Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 25 of 33




3. SK.ATs bemrerkninger

3.1.        Lovgrundlaget/retsgruncllaget
En amerikansk pensionskasse, der er den retmressige ejer af danske aktier, og som har modta-
get udbytte, hvoraf der er indeholdt udbytteskat, kan Ia refunderet udbytteskatten, hvis pensi-
onskassen opfylder betingelseme herfor i art. 10 i dobbeltbeskatningsoverenskomsten mellem
Danm.ark og USA, jf. kildeskattelovens § 69 B, 1.pkt.

3.2.        Ejerskabet af aktier og modtagelse af aktieudbytte
GOLDSTEIN har i ans0gningsskemaer om tilbagebetaling afudbytteskat oplyst, at GOLD-
STEIN var ejer af de pagreldende aktier, samt at GOLDSTEIN har modta.get aktieudbytte,
hvoraf der var indeholdt udbytteskat.

Deter SKATsop:f1atte1se, at GOLDSTEIN med akt'iver/ftormue ultimo 2013 tiI 201 s pa:
       Kalender"k:
       ...   . ·-
                       XJSD i_flg ~ORM · ·nKKkurs29 ·nKK..
                                                               beregitet
                                                            . ..   . ..·
                                            ·. sson.s-F: ·   ·u.it.hP,o ·@tet ·
                        30
              2013                               1.707.383        5,4127          9.241.552
              201431                             1.506.646        6,1214          9.222.783
              2015 32                            1.024.610         6,83           6.998.086

ikke har haft deQ. fom0dne kapital til at foretage de investeringer i danske aktier, der ligger til
grund for de nrevp.te anmodninger om refusion af udbytteskat.

Det er derfor SKATs vurdering, at GOLDSTEIN ikk:e kan have vreret ejer af aktieme, og at
GOLDSTEIN ikke har modtaget udbytte af aktieme. SKAT bar ved vurderingen heraf lagt
vregt pa nedenstaende punkter:

3.2.1. Vrerdipapirdepot
Alle aktier i danske b0rsnoterede selskaber er registreret hos VP Securities, som er
den danske vrerdipapircentral. Til denne registrering h0rer et vierdipapirdepot i en
dansk bank oprettet i en aktionrers navn. Et vrerdipapirdepot og dets beholdning kan
ogsa have fl.ere ejere (benrevnt et omnibusdepot).

GOLDSTEIN er ikke registret som ejer af et vrerdipapirdepot i en dansk bank. SKAT harder-
for ingen oplysninger om, at GOLDSTEIN har ejet de aktier, der er refunderet udbytteskat af.




29
     FreinPr afwww.uotionalbanken.dk
)Q Bilag 123-9-4   ti! 123-9-5
JI Bllag 123-9-4Ill123-9·6 (Primotal fra 2014)
J2 Bilag 123-!I-7 Iii 123-9-9


                                                                                              Side 8/16
        Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 26 of 33




3.2.2. Kapitalgrundlaget for pensionskassens investeringer

lfalge oplysningerne :fra myndighedeme i USA er der tale om en pensionskasse, hvor der kun
er en deltager, som Arligt max kan indbetale 12.500/53.000 USD (ca. 85.375/361.990 kr. i
2015 og 76.501/324.434 kr. i 2014 og 67.658/286.873 kr. i 2013 og 67.659/299.932 kr.i
2012)33 •


SKATharmodtaget de afGOLDSTEINtil IRS indsendte FORM 5500 SF for 2012 til 2015,
hvoraf det fr emgiar'at GOLDSTEIN' s aktiVetIf.onnue ulflillO 2012 til 2015 var
             I    ....~ -   ·:     .·
                                             .
        Kai~na~r!r: · llSD µig }\ORM·· :])~ krih3~... '!: DKI<: JJe'tcgnet. -!
                                                 ·     55·oos:F · · .· ultiitto-het :·· . . .. . . .· . . ·. ·:
                            35
                  2012                                 1.810.676                      5,6591                10.246.797
                  2013 36                              1.707.383                      5,4127                 9.241.552
                                        --
                  201437                               1.506.646                      6,1214                 9.222.783
                  201538                               1.024.610                       6,83                  6.998.086


SKAT har ud :fra de modtagne Tax Vouchers beregnet, at samtlige af GOLDSTEIN's investe-
ringer i danske aktier3 9 1igger langt over GOLDSTEIN's kapitalgrundlag. Det fremg8.r bl.a:
    o At GOLDSTEIN den 18. til 20 marts 2014, har angivet at vrere ejer af ak.tier i Danske
         Bank A/S ogNovoNordiskA/S B til en samlet vrerdi afi altDKK 783.000.00040 •

Pa det gnm.dlag er det SKATs vurdering, at GOLDSTEIN med et kapitalgrundlag ultimo
2013 og 2014, som vist ovenfor, ikke havde den fonwdne kapital ti1 at foretage de investerin-
ger, der ligger til. grund for GOLDSTEIN's anmodninger.



3.2.3. Aktieudbytte og indeholdt udbytteskat
GOLDSTEIN har i perioden marts 2014 og frem til marts 2015 ifulge de indsendte Tax Vou-
chers faet udhytter for i alt DKK. 35.264.00041 , herafudg0r de tilbages0gte og refunderede·
udbytteskatter i alt DKK 9.521.280 42 • Nettoudbyttet fordeler sig sfiledes pr.                                      ar:
2014                             15.724.200 kr. (2.568.726 USD)
2015                             10.018.520 kr. (l.466.840 USD)




33
     Kun ultimo 2015 (683,00) / 2014 (612,14) / 20l3 (541,27) / 2012 (S6S,91),jf. www.netiODBlb!mJccn.dk.
34
     Fmllgh efwww.llationelbanken.dk
35
     Bilag 123-8-4 Iii   123~-6
36
     Bilag 123-9-4 til 123-9-5 (Pri111otal fia 2014)
37
     Bilag 123-9-4 til 123-9-6
38
     Bilag 123-9-71il 123-9-9
39
     AlSnit 1-3
40
     Afsnit 1,3 bundnlr. 21814
41
     Afimit 1.2
42
     Afsnit l.2


                                                                                                                           Slde9/ 16
        Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 27 of 33




Deter SKATs opfattelse, at udbytterne vedrmende de aktier, som fremgar af anmodningeme,
ikke er tilgaet GOLDSTEIN, da GOLDSTEIN's k.apitalgrundlag ultimo arene, ifulge de ind-
sendte FORM 5500 til IRS, har vreret:
                              e.nderh! p~p.,_ :·_ID
               K



                  ·
                . .-
                   a ' .i
                        '·__ _,




                                               5·_. . .g F.. ~.:- :µ~~~43 D.l<I(b.~r~gn_et.
                                                500 8 ·
                                                       _o_F.,   ·.•·.

                                                                  ·u1tbh9.het. _· · --::. -~": .·:.
               2013 44                         1.707.383                5,4127         9.241.552
                                           ·--------+---------T-------t
               201445                          1.506.646                6,1214         9.222.783
               2015 46                         1.024.610                 6,83          6.998.086

GOLDSTEIN's akt:i.ver/fonnue er s1Uedes ikke steget med nettoudbytteme. GOLDSTEIN har
heller ikke angivet Unrelated Business Income eller Dept-financed Income (Form 990-T) eller
oplyst om udlodninger afmidler (Form 1099) til IRS.

Nettoudbyttet fra de danske ak:tier DKK 25.742.720 kan derfor ikke vrere tilgaet GOLD-
STEIN.

3.3.          Tilbagekaldelse af tidligere afgorelser
GOLDSTEIN har ved anmodningeme om refusion afgivet oplysn:inger om, at GOLDSTEIN
var retmressig ejer af aktieme, jf. blanket 06.003, og at GOLDSTEIN havde modtaget udbytte
og betalt udbytteskat, jf. Tax Vouchers udarbejdet af GOLDSTEIN's custodian ED&F.

SKAT hat nu konstateret, at der var tale om en pensionskasse, hvor kapitalgrundlaget har vre~
ret begrrenset, samt at GOLDSTEIN ikke har oplyst om udlodninger eller andet til IRS. Dette
betyder, at GOLDSTEIN ikke har haft det fom0dne kapitalgrundlag til at foretage investerin-
ger i de danske aldier, pa hvilket baggrund GOLDSTEIN har ans0gt omrefusion afindehold-
te udbytteskatter.

Det er derfor SKATs vurdering, at GOLDSTEIN ikke kan have vreret ejer af aktierne, og at
GOLDSTEIN derfor ikke har modtaget udbytte af aktieme.

SKAT finder pa baggrund heraf, at GOLDSTEIN ikke opfylder betingelseme i kildeskattelo-
vens § 69 B, samt artikel 10 i dobbeltbeskatningsoverenskomsten mellem Danmark og USA.
SKAT tilbagekalder derfor afg0I'elseme.




43
     F~ afwww.nerionalbanlcen.dk
"4 Bilag 123-9-4 Iii 123-9-S
45
     Bllag 123-9-4 ti! 123·9-6
46
     Bileg 123-9-7 til 123-9-9


                                                                                                      Side 10/16
    Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 28 of 33




4. SKATs forslag til afgerelse

SKAT foreslar, at de tidligere afgerelser om refusion afudbytteskatter pa i alt DKK 9.521.280
refunderet :fra SKAT til GOLDSTEIN tilbagekaldes, idet GOLDSTEIN ikke har vreret beret-
tiget ti.I at modtage udbytteskatten.

Tilbagekaldelsen af afg0I'elser angar relgende anmodninger:

                  Dato                   U dbytteskat
Anmodning af      26. marts 2014            1.306.800 kr.
Anmodning af      4. april 2014             3.510.000 kr.
Anmodning af      6. maj 2014                 290.250 kt.
Anmodning af      10. december 2014           708.750 kr.
Anmodning af      4. marts 2015               451.980 kr.
Anmodninger af    26. marts 2015            3.253.500 kr.
I alt                                       9.521.280 kr.

Deter SKA.Ts vurdering, at GOLDSTEIN ikke ejer eller har ejet de alctier, som fremgh af
anmodningerne, og at udbytteme vedr0rende de aktier, som fremgftr af anmodningeme, ikke
er tilgaet GOLDSTEIN.

Det er endvidere SKATs vurd.ering, at GOLDSTEIN ikke har haft den fonwdne kapit:µ_ ti1 at
foretage de investeringer i danske aktier, der ligger til grund for de nrevnte anmodninger om
refusion afudbytteskat.

GOLDSTEIN skulle ifulge de indsendte Tax Vouchers have investeret alctier i danske selska-
ber for et betydeligt bel0b og modtaget udbytter heraf Sagens oplysninger giver ikke grund-
lag for sadanne betydelige investeringer.


SKAT har lagt vregt pa:
  • At GOLDSTEIN bar indsendt FORM 5500 SF (Short Form) i USA, hvor af det frem-
     gar, at GOLDSTEIN's aktiver/fonnue og antal deltagere ultimo 2012, 2013, 2014 og
     2015 var:

        ~endenk:.        US)) iflg FORM· · D.KKkurs,          DKK ~er~gn.et · .Antal.
            ..              ·s~oo·s, :.    uJ~oiret                             deb•g~re
        2012                 1.810.676           5,6591           10.246.797       7
        2013                 1.707.383           5,4127            9.241.552        4
        2014                 1.506.646           6,1214            9.222.783        4
        2015                 1.024.610            6,83             6.998.086        4

Deter saledes pa baggrund af de nu foreliggende oplysninger SKATs vurdering, at GOLD-
STEIN ikke bar haft .0konomiske muligheder for at eje aktier i et sadant omfang som angivet i
GOLDSTEIN's ans0gninger om refusion af dansk udbytteskat. Dette fremgar eksempelvis
ved:
    11 At GOLDSTEIN den 18. til 20 marts 2014, har angivet at vrere ejer af aktier i Danske
       Bank A/S og Novo Nordisk NS B til en samlet vrerdi afi alt DKK. 783.000.000.



                                                                                     Sk:te 11 / 16
    Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 29 of 33



GOLDSTEIN opfylder sfiledes ikk.e betingelseme for at fa refunderet indeholdte udbytteskat~
ter af danske alctier, jf artikel 10 i dobbeltbeskatningsoverenskomsten mellem Danmark og
USA.

SKAT har derfor refunderet de nrevnte udbytteskatter til GOLDSTEIN pa et urigtigt grundlag,
og SK.AT foreslik derfor, at tilbagekalde de tidligere afgerelser om refusion afudbytteskatter.


5. Pensionskassens bemrerkninger til SKATs forslag
Advokatfinnaet Lundgrens har pa vegne af GOLDSTEIN fremkommet med folgende b~
mrerkningertil SK.ATs tidligere forslag af23. marts 2018:

Del bemarkes indledningsvist, at det er vores klients faste overbevisning at GOLDSTEIN har
w:eret retmcessig ejer afde omhandlede aktier og dermed "beneficial owner" af disse. Deter
ligeledes vores klients faste overbevisning at tilbages(!}gningerne af den indeholdte kildeskat
har vceret retmtessig, og at SKATs fnrste afgerelse hvorved SKAT anerkendte vores klients ret
til at modtage de pagceldende udbetalinger - skol st& ved magt.

SAGSFREMSTILLING
 GOLDSTEIN har forsynet SKAT med Farm 6166 fra de amerikanske skattemyndigheder,
hvorpa bekrreftes, at GOWSTEIN er skattepligtig til USA op at pensionsplanen er undtaget
fra amerikansk skattepligt. Form 6166 og er almindeligt anvendt ti/ bekrceftelse afdisse for-
hold.

GOWSTEIN, der er stiftet i 1999, har i 2014 og 201.5 erhvervet aktier i danske bnrsnoterede
selskaber. Disse keb er sket via engelske bersmceglere, der alle har vceret autoriseret under
de engelske finansmyndigheder.
SKAT har for hver handel modtaget den pagaddende maglers bekraftelse pa, at GOLDSTEIN
har kebt de pagaddende aktier.

SKAT har ligeledes modtaget udskrift af GOLDSTE!Ns konto hos ED&F Man Capital Mar-
kets Limited hvoraf det fremgar, at kobesummen for aktierne er blevet debiteret vores klients
konto. Vores klient har modtaget kontoudskriften direktefra ED&F Man Capital Markets
Limited.

Vores klients keb af danske aktier blev saledes administreret afED&F Man Capital Markets
Limited, der er autoriseret under de engelske finansmyndigheder.

                                                                  pa
Efter kebet af aktieme, vedtog de pagreldende Danske selskaber deres genera/forsamling
at udlodde udbytte ti! deres aktioncerer. I denforbindelse modtogvores klientfra ED&F Man
Capital Markets Limited advisering om modtagelse af det modtagne udbytte i form afen "di-
vidend credit advice", som SKAT ligeledes har modtaget 'lropi af Det fremgar heraf. at vores
klient har modtaget udbytte .fra det udloddende selskab, og at der i samme forbinde/se har
vceret indeholdt kildeskat pa udbyttebetalingen efier almindelige reg/er.

Det modtagne r.etto-beleb blev krediteret vores klients konto i ED&F Man Capital Markets
Limited, og SKAT har modtaget udskrift af vores klients konto hos ED&F Man Capital Mar-
kets Limited hvoraf det fremgar, at udbyttet (efter indeholdt udbytteskat) er blevet krediteret
vores klients konto.



                                                                                       Side 12116
     Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 30 of 33



Disse for hold dokumenterer alle, at GOWSTEIN har vceret beneficial owner aJde omhand-
lede aktier og denned ogsa, at de efterfolgende tilbagesogninger af indeholdt udbyt(eskat har
w:eret korrekte og retmressige. Pa den baggrund er SKATs oprindelige afgnrel.ser om udbeta-
linger af indeho/dt udbytteskat ogsa korrekte.

S.KATs BEGRUNDELSE
SKAT har primcert begrundet deresforslag medjelgende treforhold: 1) at vores klient ikke
skulle have vceret ejer af aktierne, 2) at udbytteudlodningerne ik:ke skulle have tilgaet vores
klient, og J) at vores klient ikke skulle have haft det fornedne kapitalgrundlag til at foretage
de omhandlede investeringer

Ad. 1) Vedrurende ejerska.b ti! aktierne
Det geres greldende, at vores klient har kebt de omhandlede aktier, der ligger ti/ grund for de
modtagne udbytter og tilbagesogningen af den indeholdte kildeskat.

Der er fremlagt scedvanlig skriftlig bekrreftelse fra vores klients Broker pa, at de omhandlede
kab er foretaget.
 Vores klient har alene anvendt Brokere, der er autorisereihos de engelskefinansmyndighe-
der. Vores klient har intet interessefcellesskab med disse Broke.re, hverken ela:momisk eller pa
anden vis, og vores klient har intet grundlag for at tro, at de pagaeldende Brokere ikke skulle
have effektueret de kebsordrer, min klient afgav. At min klient naturli'gvis har kebt de om-
handlede ciktier fremgar af de kebsbekrceflelser, SKAT har modtaget. Der er intet grundlag
for at se bort fra denne scedvanlige dokumentation.

SKAT har yderligere modtaget dokumentation i form afkontoudskrifter vores klients konti i
ED&F Man Capital Markets Limited hvorafdet fremgar, at der er betalt for /wJbet af de om-
handlede aktier, ligesom SKAT har modtaget dokumentation for vores klients modtage/se af
udbyttet i form ef "dividend credit advice", der dokumentere krediteringen af udbytterne.

Den omhandlede dokumentation er i overensstemmelse med, hvad SKAT normalt krr.ever og
accepterer for at skatteydere kan sege og fa tilbagebetalt indeholdt udbytteskat. Yderligere er
den fremsendte dokumentation i overensstemmelse med hvad SKAT selv anbefaler man ved-
lagger sin ansegning til udbetaling of indeholdt udbytteskat, jf. SKA.Ts nuvrerende blanke.t til
brug for tilbagesogning af indeho/dt udbytteskat.

Den dokumentation, SKAT har modtaget i naetllcerende sag, er saledes nejagtigt den doku-
mentation, SKAT anbefaler man vedlcegger sin ansegning, og den fremlagte dokumentation
svarer ganske til den dokumentation, som SKAT efter fast praksis i mange ar har accepteret
som vcerende tilstraekkelig.           ·

Ad. 2) Vedrerende modtagelsen afudby_ttet og indeholdelse afkildeskat
SKAT har modtaget "dividend credit advice" fra ED&F Man Capital Markets Limited der
dokumenterer, at vores klient har faet krediterP.t de modtagne ud!Jytter pa sin konto, og at der
pa de omhandlede udbyttebetalinger har vceret indeholdt kildeslmt.
Ad. 3) Vedrerende kapitalgrundlaget
SKAT har anfarl, at vores klient ikke skulle have haft tilstrcekkeligt kapitalgrundlag ti/ at la.m-
ne foretage de ksb, som har begrundet udbytteudlodningeme og dermed tilbagesegningerne
afindeholdt kildeskat.




                                                                                         Sida 13/ 18
     Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 31 of 33



Detfremgdr ikke klart, hvorledes SKAT er kommetfrem til denne konklusion. Det bemcerkes,
at SKAT ikke syn.es at have forholdt sig generelt ti/ sporgsmalet om finansiering afakiiehan-
del eller konkret ti! vores klients mulighedfor at opna ekstern finansiering af de omhandlede
handler.

6. SKATs endelige afgorelse
Advokatfinnaet Lundgrens har pa GOLDSTEIN's vegne an:furt, at GOLDSTEIN bar vreret
retmressig ejer af de omhandlende aktier, og at tilbages0gningen af den indeholdte kildeskat
har vreret retmressig.

Det anfores i indsigelsen, at GOLDSTEIN har lwbt de aktier, der ligger til grund for de mod-
tagne udbytter og for tilbages0gningen af indeholdt kildeskat.

Det anf0res videre, at der er fremlagt sredvanlig skriftlig bekrreftelse pa mbet fra GOLD-
S1EIN' s broker, ligesom det anfores, at SK.AT har modtaget dokwnentation i form afkonto-
udskrifter fra ED&F Man Capital Markets Limited, hvoraf det fremgar, at der er betalt for
k.0bet af de omhandlede aktier. Derudover fremgar det af en "Dividend Credit Advice", at
GOLDSTEIN har modtaget udbyttet, og at der er indeholdt udbytteskat heraf.

Advokatfirmaet Lundgrens anfurer endelig, at den fremsendte dokumentation er i overens-
stemmelse med, hvad SKAT efter fast praksis i mange ar har accepteret som vrerende til·
strrekk.elig.

Advokatfinnaet Lundgrens bem.rerker i indsigelsen, at Si<AT i sit forslag har fundet, at
GOLDSTEIN ikke har haft tilstrrekkelig kapitalgrundlag til atkunne foretage de pagreldende
aktiek0b. Hertil anfurer Advokatfinnaet Lundgrens, at SKAT ikk.e syn.es at have forholdt sig
hverken generelt eller konkret ti1 sp.0!gsmalet om finansiering af aktiehandel, herunder
GOLDSTEIN's konkrete mulighed for at opna ekstem finansiering af ak.tiek.0bcne. Det oply-
ses dog ikke i indsigelsen, om GOLDSTEIN har opnaet finansiering til k0b af aktier uden
anvendelse af egenkapital.

SKAT har i forbindelse med en tidligere kontrol af en anmodning :fra GOLDSTEIN om refu-
sion af udbytteskat modtaget nyc oplysninger fra IRS om GOLDSTEIN's formueforhold.
SKAT har pa baggrund af de nye oplysninger udfurt kontrol af GOLDSTEIN's tidligere re-
funderede udbytteskatter.

GOLDSTEIN' s fonnue viser, at GOLDSTEIN ikke har kunnet eje aktier i et sildan omfang
som oplyst, hvorfor SKAT ikke finder, at Dividend Credit Advice (Tax Voucher) er tilstrrek-
kelig dokumentation for, at pensionskassen har ejet aktierne og modtaget aktieudbyttet.

SKAT har i forbindelse med den tidligere kontrol af GOLDSTEIN's anmodning om refusion
af udbytteskat modtaget udvalgte dele af materiale fra brokervirksomheden ED&F Man Capi-
tal Markets Ltd. Udskrifterne er mangelfulde, idet der mangler sider, ligesom en star del af
teksten pa de sider, som SKAT modtog, var gjort ulreselige med overstregninger. If0lge Ad-
vokatfirmaet Lundgrens indsigelse fremgar det afmaterialet, at GOLDSTEIN hark.0bt aktier-
ne og modtaget ak.tieudbytteme. Der er dog ikke i indsigeisen redegjort for, hvordan dette
fremgh af material et. Det modtagne materiale er ufyldestg.erende og mangelfuldt. Det doku-
menterer ikke GOLDSTEIN's ejerskab af de pagreldende aktier eller GOLDSTEIN's modta-
gelse af alctieudbytte.




                                                                                     Side 14/ 16
    Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 32 of 33



Advokatfinnaet Lundgrens har ikke bestridt, at GOLDSTEIN ikk:e har haft et tilstrrekkeligt
kapitalgrundlag ti1 at kunne foretage de pagreldende investeringer. De har alene henvist til, at
SKAT ikke har forholdt sig til GOLDSTEIN's mulighed for at opna ekstern finansiering af de
omhandlede handler. Advokatfinnaet Lundgrens har hverken oplyst eller dokwnenteret, at
GOLDSTEIN har opnaet ekstem finansiering til keh af aktieme.

Advokat:firmaet Lundgrens har ikke med sin indsigelse fremlagt dokumentation for:
   • At GOLDSTEIN bar lwbt aktieme.
   • At GOLDSTEIN bar modtaget udbytte af aktieme.
   e At der er indeholdt udbytteskat af aktieudbytteme.


Tilsvarende bar Advokatfirmaet Lundgrens ik:ke fremlagt dokwnentation for, at GOLDSTEIN
har haft den fonwdn.e kapital til radighed, til at foretage de meget betydelige investeringer i
danske aktier, der ligger til grund for de omhandlede anmodninger om refusion af udbytteskat.

GOLDSTEIN har derfor ikke dokumenteret, at GOLDSTEIN opfyldte betingelseme for at fA
refunderet indeholdte udbytteskatter af de pagreldende aktier.

Deter derfor fortsat SKATs vurdering, at GOLDSTEIN ikke ejer eller har ejet de alctier, som
:fremgAr af anmodningerne om refusion, og at udbytteme vedmrende aktieme, som fremgAr af
anmodningeme, ikke er tilgaet GOLDSTEIN.

SKAT trreffer
        .     derfor afg0relse i overensstemmelse med det tidligere
                                                                .   fremsendte forslag.

Kammeradvokaten vii     pa vegne afSKAT rejse krav om tilbagebetaling og erstatning over for
GOLDSTEIN.



Klagevejledning

Hvis I vil klage
Sa skal I skrive til Skatteankestyrelsen senest tre maneder efter den dag, h:vor I bar faet denne
afgmelse.

Skriv alle de punkter, I vil klage over, og begrund for hvert punkt, hvorfor I mener, afgmelsen
er forkert. VedlEEg afg0I'elsen og sagsfremstillingen. Har I dokumenter, som st0tter og under-
bygger jeres klage, beder vijer ogsA vedlregge dem. Hvis I 0I1Sker et nwde med en sagsbe-
handler i Skatteankestyrelsen, skal I skrive dit telefonnummer i klagen.

Det koster 400 kr. at klage. Hvis I tar helt eller delvist ret i jeres klage, tar I pengene tilbage.

Sadan sender I klagen og betaler
I kan sende klagen
    • elektronisk via Skatteankestyrelsens klageformular pa skatteankestyrelsen.dk, hvor I
        samtidig bliver bedt om at betale med betalingskort eller Mobile Pay.
    • som digital post via borger.dk. cller virk.dk. Betal ved at overfure 400 kr. til kontoen
        med registreringsnr. 0216 og kontonr. 4069029361, og skriv jeres navn og TIN-nr. i
        meddelelsesfeltet.




                                                                                            Side 15/ 16
         Case 1:18-md-02865-LAK Document 125-3 Filed 06/03/19 Page 33 of 33



    c   som brev til Skatteankestyrelsen, Ved Vesterport 6, 4. sal, 1612 K.ebenhavn V. Betal
        ved at overf.0re 400 kr. til kontoen med registreringsnr. 0216 og kontonr. 4069029361,
        og skriv jeres navn og TIN-nr. i meddelelsesfeltet.
    • · Betaling fra udlandet kan ske ved overf0TSel af bel0bet til 0216 (registreringsnummer
        bank) 4069029361 (kontonummer), ffiAN DK 0502164069029361, SWIFT DA-
        BADKKK.

I kan ssge om at fa betalt jeres rAdgiver
Hvis I f'ar en radgiver til at hjrelpe med klagesagen, kan I s0ge om at fa radgivningen betalt
helt eller delvist, hvis sagen er omfattet afregleme i skatteforvaltningslovens kapitel 19. Der
kan l~ses mere om denne mulighed     pa skat.dk/omkostningsgodtg0felse.
Love og regler
De love og afgmelser, der er henvist til, kan findes      pa
                                                       skat.dk/love eller skat.dk/afg0relser.
Y derligere information/vejledning i at klage kan hentes pa skat.dk/klage eller skatteankcsty-
relsen.dk/english.




                                                                    Lill Drost
                                  Fagkonsulent                      :F.11nJdlonsleder

                                  E-mail: katrine.basballe@skatdk   E-mail: lill.drost@skatdk
                                  Telefon nr.: (+45) 72 37 02 38



Kopi er sendt til Lundgrens Advokatpartnerselskab, att.: Jakob Schilder-Knudsen and Nicolai
B. Sm-ensen, Tuborg Havnevej 19, 2900 Hellerup, Denmark                                                            '   .....


                                                                                                               '   I
                                                                                                               ;   I




                                                                                                Side 16 / 16
